Order filed February 28, 2013, Withdrawn and Order filed April 4, 2013




                                       In The

                    Fourteenth Court of Appeals
                                 ____________

                              NO. 14-12-00699-CV
                                ____________

                       RALPH O. DOUGLAS, Appellant

                                        V.

                 HONORABLE BRADY G. ELLIOTT, Appellee


                    On Appeal from the 240th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 12-DCV-196294


                                    ORDER

      On February 28, 2013, this Court issued an order notifying appellant that
the court would consider dismissal of this appeal unless appellant demonstrated
that he has obtained an order from the local administrative judge permitting the
filing of this appeal. See Tex. Civ. Prac. & Rem. Code §§ 11.101, 11.103 (West
Supp. 2012). Our order is withdrawn.